Owens, J.
¶1 Before us is a constitutional challenge to two provisions of voter-enacted former RCW 43.135.034 (2011) (Initiative 1053 (1-1053)). The first provision requires that any bill containing a tax increase be passed by a two-thirds majority vote of the legislature (Supermajority Requirement), and the second provision requires that any tax bill increasing spending beyond the state spending limit be approved by the voters (Referendum Requirement). At the outset, we note that our opinion does not reflect whether these provisions embody sound policies. We agree with the dissenting justices that such judgment is reserved for the people and the legislature. However, as Chief Justice John Marshall wrote, “[I]f both the law and the constitution apply to a particular case, . . . the court must determine which of these conflicting rules governs the case.” Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177-78, 2 L. Ed. 60 (1803). We meet that task today by addressing only whether the challenges to the two provisions are justiciable and whether the challenged provisions violate the Washington Constitution. The King County Superior Court found the challenge to both provisions justiciable and held that the Super-majority Requirement violated article II, section 22 and the Referendum Requirement violated article II, section 1(b). The State appealed,' contending this dispute is nonjusticiable and that both provisions of former RCW 43.135-.034 are constitutional.
¶2 We affirm the trial court in part and reverse in part. We affirm the trial court’s decision regarding the justiciability and the constitutionality of the Supermajority Requirement. Article II, section 22 states that “[n]o bill shall *813become a law unless ... a majority of the members elected to each house” vote in its favor. The plain language, constitutional history, and weight of persuasive authority support reading this provision as setting both a minimum and a maximum voting requirement. Therefore, the Supermajority Requirement violates article II, section 22 by requiring certain legislation to receive a two-thirds vote. However, we reverse the trial court’s decision that the Referendum Requirement presents a justiciable controversy. Because the Referendum Requirement is not justiciable, we make no determination as to its constitutionality.
STATEMENT OF FACTS
¶3 In 2010, voters passed 1-1053, which is codified at former RCW 43.135.034. Laws of 2011, ch. 1, § 2. Former RCW 43.135.034 was another iteration of a long line of initiatives that have established two requirements for certain tax legislation: the Supermajority Requirement and the Referendum Requirement.
¶4 A rich litigious history surrounds both the Super-majority Requirement and the Referendum Requirement. These requirements were first imposed by Initiative 601 (1-601), which was approved by the voters in 1993. Laws of 1994, ch. 2. Before the initiative went into effect, a group of legislators, public advocacy groups, and citizens sought a writ of mandamus in this court ordering the legislature to prevent 1-60 l’s implementation, claiming it was unconstitutional. Walker v. Munro, 124 Wn.2d 402, 406-07, 879 P.2d 920 (1994). The court dismissed the dispute, refusing to use mandamus to compel legislative officers to perform discretionary acts or duties like determining whether 1-601 applied to a particular bill. Id. at 410.
¶5 1-601 remained in effect for several years until the legislature suspended it for two years in 2005. Brown v. *814Owen, 165 Wn.2d 706, 713, 206 P.3d 310 (2009).1 Then in 2007, voters passed Initiative 960 (1-960). Id. 1-960, like 1-601 before it, contained a Supermajority Requirement and a Referendum Requirement. Id. at 714.1-960 spawned two separate cases. First, a group of challengers sought to prevent the secretary of state from even placing 1-960 on the ballot. Futurewise v. Reed, 161 Wn.2d 407, 408, 166 P.3d 708 (2007). This court dismissed the action as nonjusticiable because the dispute did not fit the narrow requirements for challenging initiatives preelection. Id. at 415. The second case arose postenactment. There, a state senator sought a writ of mandamus in this court to force the senate president to forward a tax bill to the house of representatives that received only a simple majority in the senate. Brown, 165 Wn.2d at 711, 716. The court again did not address the constitutionality of the Supermajority Requirement because the case raised a nonjusticiable political question. Id. at 727.
¶6 The legislature suspended 1-960 after two years, just as it had suspended 1-601. Laws of 2010, ch. 4. Knowing such a suspension was a possibility, voters passed 1-1053 in 2010, which again contained the Supermajority Requirement and the Referendum Requirement and prevented the legislature from suspending the requirements for another two years. Sponsors also filed Initiative 1185 (1-1185) for the 2012 ballot, which again contained these two requirements. Laws of 2013, ch. 1. Voters passed 1-1185.
PROCEDURAL HISTORY
¶7 In July 2011, respondents — the League of Education Voters (LEV), Washington Education Association, 12 individual legislators, and numerous individual taxpayers (hereinafter collectively referred to as “LEV” unless other*815wise noted) — filed a complaint in King County Superior Court seeking a declaratory judgment that the Super-majority Requirement and Referendum Requirement violated article II, section 22 and article II, section 1(b) of the Washington Constitution. LEV filed its complaint only after the attorney general refused to challenge the constitutionality of former RCW 43.135.034.
¶8 The parties filed cross motions for summary judgment in January 2012, and Governor Gregoire filed a brief requesting a decision on the merits, although she expressed no view on the merits of the dispute. After oral argument, the trial court granted LEV’s motion for summary judgment, holding that (1) the dispute was justiciable; (2) the dispute constituted a matter of great public importance; (3) article II, section 22 prohibited the Supermajority Requirement; and (4) article II, section 1(b) prohibited the Referendum Requirement.
¶9 The State then appealed directly to this court. We accepted direct review.
ISSUES
¶10 1. Are the constitutional challenges to the Super-majority Requirement and the Referendum Requirement justiciable?
¶11 2. If justiciable, is the Supermajority Requirement constitutional under article II, section 22 and is the Referendum Requirement constitutional under article II, section 1(b)?
¶12 3. Is the Supermajority Requirement or the Referendum Requirement severable from former RCW 43.135.034?
ANALYSIS
I. Justiciability
¶13 We must first determine whether LEV’s constitutional challenges to the Supermajority Requirement and *816the Referendum Requirement constitute justiciable controversies. We conclude that the Supermajority Requirement’s constitutionality is justiciable because the requirement has nullified the legislator respondents’ votes by preventing the passage of tax legislation that received a simple majority vote. However, the constitutionality of the Referendum Requirement is not justiciable given the hypothetical nature of the claim and the lack of injury.
 ¶14 Under the Uniform Declaratory Judgments Act (UDJA), chapter 7.24 RCW, courts have the “power to declare rights, status and other legal relations” by a declaratory judgment. RCW 7.24.010. Unless a dispute involves “issues of major public importance, a justiciable controversy must exist before a court’s jurisdiction may be invoked under the [UDJA].” Nollette v. Christianson, 115 Wn.2d 594, 598, 800 P.2d 359 (1990). A justiciable controversy requires
“(1) ... an actual, present and existing dispute, or the mature seeds of one, as distinguished from a possible, dormant, hypothetical, speculative, or moot disagreement, (2) between parties having genuine and opposing interests, (3) which involves interests that must be direct and substantial, rather than potential, theoretical, abstract or academic, and (4) a judicial determination of which will be final and conclusive.”
To-Ro Trade Shows v. Collins, 144 Wn.2d 403, 411, 27 P.3d 1149 (2001) (alteration in original) (quoting Diversified Indus. Dev. Corp. v. Ripley, 82 Wn.2d 811, 815, 514 P.2d 137 (1973)).2
¶15 Here, there is little question that the constitutionality of the Supermajority Requirement constitutes a justiciable controversy. To satisfy the justiciable controversy requirement, LEV points to the failed passage of Substitute House Bill 2078, 62d Leg., 1st Spec. Sess. (Wash. 2011) *817(SHB 2078), as a concrete example of the Supermajority Requirement’s impact. SHB 2078 would have funded a reduction in kindergarten through third grade class sizes by closing tax loopholes. Closing tax loopholes constitutes a tax increase subject to the Supermajority Requirement. See former RCW 43.135.034(1), (6). As a result of triggering the Supermajority Requirement, SHB 2078 failed to pass the house even though it received a simple majority of votes.
¶16 In his dissent, Justice Charles Johnson claims that the “ ‘essence’ ” of SHB 2078 was passed in Engrossed Senate Bill 6635,62d Leg., 2d Spec. Sess. (Wash. 2012) (ESB 6635). Dissent (C. Johnson, J.) at 831. While ESB 6635 certainly closed the same tax loophole as SHB 2078, ESB 6635 differed substantially in that it did not fund a reduction in school class sizes. Compare ESB 6635, with SHB 2078, at 4; Clerk’s Papers (CP) at 672-94. Moreover, ESB 6635 created four new tax loopholes, thus reducing the overall revenue generated by the bill. Compare ESB 6635, at 4-44, with SHB 2078; CP at 672-94. Accordingly, the dissent’s claim that ESB 6635 contained the “ ‘essence’ ” of SHB 2078 is inaccurate.
 ¶17 The failed passage of SHB 2078 satisfies the four elements of a justiciable controversy. The legislator respondents “have a plain, direct and adequate interest in maintaining the effectiveness of their votes.” Coleman v. Miller, 307 U.S. 433, 438, 59 S. Ct. 972, 83 L. Ed. 1385 (1939).3 The legislator respondents’ interest in maintaining the effectiveness of their votes was harmed by the Supermajority Requirement when a bill they voted for failed to pass despite receiving a simple majority. “[Legislators whose votes would have been sufficient to defeat (or enact) a specific legislative act have standing to sue if that legislative action goes into effect (or does not go into effect), *818on the ground that their votes have been completely nullified.” Raines v. Byrd, 521 U.S. 811, 823, 117 S. Ct. 2312, 138 L. Ed. 2d 849 (1997).4 The specific example of SHB 2078 moves the legislator respondents’ claim from the realm of abstract diluted legislative power to the realm of actual vote nullification. Consequently, there is an actual dispute between the State and LEV. Finally, neither party disputes that a determination from this court will be final and conclusive. Thus, the failed passage of SHB 2078 demonstrates that the Supermajority Requirement’s constitutionality presents a justiciable controversy.5
¶18 Further, we note that the State’s position would effectively insulate the Supermajority Requirement from review. Under the State’s theory, review would be proper only if the legislature ignored the Supermajority Requirement and passed a tax bill without a two-thirds majority vote. The State’s position, however, would require the legislature to ignore the well-established principle that statutes are presumed constitutional, Island County v. State, 135 Wn.2d 141, 146, 955 P.2d 377 (1998). Given that the legislator respondents cannot ignore the Supermajority Requirement without violating their obligation to uphold the laws of the state, the State’s position would render the Supermajority Requirement unreviewable and is therefore unacceptable.
¶19 The State also argues that the court should dismiss this action as nonjusticiable because it dismissed similar disputes in three prior decisions — Walker, Brown, and Futurewise. This argument ignores the fundamental procedural distinctions between those cases and this one. Both Walker and Brown involved mandamus actions filed directly with this court, which differ greatly from the declara*819tory judgment action filed in superior court in this case. See Walker, 124 Wn.2d at 405; Brown, 165 Wn.2d at 711. And, in Futurewise, the preelection challenge to an initiative’s constitutionality at issue was nonjusticiable because it did not meet the stringent requirements for a preelection challenge. 161 Wn.2d at 411-12. Consequently, the fact that we have been unable to address the merits of the Supermajority Requirement previously does not inform the current discussion. The Supermajority Requirement’s constitutionality is properly before us.
¶20 In contrast, LEV’S challenge to the Referendum Requirement is not justiciable. Unlike the Supermajority Requirement, the Referendum Requirement has not harmed any of the respondents. The legislator respondents do not claim it has nullified their votes, nor do any of the other respondents claim harm from the Referendum Requirement. Without identifying a legal interest at issue, let alone an injury to that interest, LEV cannot establish a justiciable controversy. See To-Ro Trade Shows, 144 Wn.2d at 411-14. The circumstances surrounding the Referendum Requirement have not changed since we stated in Walker that addressing the requirement is premature. 124 Wn.2d at 413.
Perhaps the Legislature can comply with [the Supermajority Requirement] without taking action which will result in expenditures over the expenditure limit, such that no referral to the voters will occur under [the Referendum Requirement]. The course of future events is, at this time, purely speculative and subject to a challenge when a specific dispute arises in regard to a particular bill.

Id.

¶21 Even though there is no identifiable legal interest harmed by the Referendum Requirement or specific dispute, LEV believes its challenge to the Referendum Requirement is justiciable because this court declared a similar provision unconstitutional in Amalgamated Transit Union Local 587 v. State, 142 Wn.2d 183, 244, 11 P.3d 762, *82027 P.3d 608 (2000) (ATU). ATU, however, does not inform the current discussion because justiciability was explicitly not considered in ATU. Id. at 203. The court refused to consider whether the dispute was justiciable because the party challenging justiciability had failed to properly brief the issue. Id. Granted, we noted in a footnote that the claims in the case were justiciable, id. at 203 n.4, but the footnote was merely dicta. Justiciability was properly briefed in this case, and LEV’S challenge to the Referendum Requirement is not justiciable because no legal interest has been identified.
¶22 We also note that the Referendum Requirement does not constitute a matter of major public importance warranting review under these circumstances. For the public importance exception to apply, the dispute must be ripe, Walker, 124 Wn.2d at 414, and, as discussed above, the Referendum Requirement has never been triggered or otherwise affected any legal interests. Accordingly, the constitutionality of the Referendum Requirement is not properly before this court.
II. Whether the Supermajority Requirement Violates Article II, Section 22
 ¶23 The central question remaining before us is whether former RCW 43.135.034(1), the Supermajority Requirement, is constitutional. The party challenging a statute’s constitutionality “must prove that the statute is unconstitutional beyond a reasonable doubt.” Sch. Dists.’ Alliance for Adequate Funding of Special Educ. v. State, 170 Wn.2d 599, 605, 244 P.3d 1 (2010). This court has consistently stated that “ ‘the legislature’s power to enact a statute is unrestrained except where, either expressly or by fair inference, it is prohibited by the state and federal constitutions.’ ” Wash. State Farm Bureau Fed’n v. Gregoire, 162 Wn.2d 284, 300-01, 174 P.3d 1142 (2007) (alteration omitted) (quoting State ex rel. Citizens Against Tolls v. Murphy, 151 Wn.2d 226, 248, 88 P.3d 375 (2004)). Thus, the *821question before us is whether article II, section 22 prohibits the legislature from requiring a two-thirds majority vote for tax legislation. We conclude that it does.
 ¶24 Determining whether the constitution prohibits a particular legislative action requires the court to first examine the plain language of the constitutional provision at issue. Wash. Water Jet Workers Ass’n v. Yarbrough, 151 Wn.2d 470, 477, 90 P.3d 42 (2004). The court gives the words “their common and ordinary meaning, as determined at the time they were drafted.” Id. (citing State ex rel. O’Connell v. Slavin, 75 Wn.2d 554, 557, 452 P.2d 943 (1969)). The court may look to the constitutional history for context if there is ambiguity. Id. In this particular case, the historical context necessarily includes other provisions adopted contemporaneously with article II, section 22.
¶25 The plain language of article II, section 22 states in relevant part, “No bill shall become a law unless on its final passage ... a majority of the members elected to each house be recorded thereon as voting in its favor.” By providing the words their ordinary meaning near the time of ratification, the provision essentially states that a bill cannot become a law upon any condition less than receiving more than half the vote. Webster’s International Dictionary 1578 (1899) (defining “unless” as “[u]pon any less condition than . . . ; if not”); id. at 885 (defining “majority” as “[t]he greater number; more than half”). In other words, if a bill has become law, then it must have been supported by a simple majority vote.
¶26 Under a commonsense understanding, any bill receiving a simple majority vote will become law. No language in the provision qualifies that requirement by stating a bill needs “at least a majority vote.” The court’s decision in Gerberding v. Munro, 134 Wn.2d 188, 207-11, 949 P.2d 1366 .(1998), supports such a reading. In Gerberding, this court rejected the argument that a negatively phrased constitutional provision merely sets a minimum requirement to which the legislature may add. Id. The court held that two *822constitutional provisions established the exclusive constitutional qualifications for state constitutional officers. Id. Despite the provisions’ negative phrasing,6 the court held that the legislature could not impose additional requirements, such as term limits. Id. at 210. In reaching its decision, the court relied on a principle favoring eligibility for office — a principle not evident from the plain language of the provision — and the framers’ explicit consideration and rejection of term limits for the officers at issue. Id. at 202-04, 210.
¶27 Gerberding can be contrasted with Robb v. City of Tacoma, 175 Wash. 580, 587, 28 P.2d 327 (1933), where the court allowed the legislature to add requirements to a negatively phrased constitutional provision governing municipal debt. Article VIII, section 6 provided, “ ‘No [municipality] shall for any purpose become indebted in any manner to an amount exceeding one and one-half per centum . . . without the assent of three-fifths of the voters .... Provided further, that any [municipality], with such assent, may be allowed to become indebted to a larger amount.’ ” Id. at 584 (emphasis added) (quoting Wash. Const, art. VIII, § 6). The court focused on the permissive language in the final proviso and found it “carrie [d] a very positive implication that the legislature still has the power to fix an additional limitation.” Id. at 587.
¶28 The State primarily relies on the negative phrasing of article II, section 22 and the reasoning in Robb to claim the provision sets a minimum voting requirement only. Article II, section 22 however, is more like the provision in Gerberding than the provision in Robb. As in Gerberding, where a principle favored the result, there is an informal principle here favoring a simple majority vote for ordinary *823legislation. Additionally, like the constitutional history in Gerberding that supported the outcome, the constitutional language and history in this case illustrates that the framers never intended ordinary legislation to require a supermajority vote.
¶29 This dispute also raises constitutional concerns not at issue in either Gerberding or Robb — the very form and function of this state’s government. The language and history of the constitution evince a principle favoring a simple majority vote for legislation. The State’s proposed reading of article II, section 22 would fundamentally alter our system of government, and such alteration is possible only through constitutional amendment. Washington’s government was founded as a representative democracy based on simple majority rule. See Wash. Const, art. II, § 1 (original text) (“The legislative powers shall be vested in a senate and house of representatives.”), art. II, § 22; Kristen L. Fraser, Method, Procedure, Means, and Manner: Washington’s Law of Law-Making, 39 Gonz. L. Rev. 447, 449-50, 480 (2004) (noting that a simple majority is “the number of votes ordinarily required to pass a bill”). More importantly, the framers were particularly concerned with a tyranny of the minority. Fraser, supra, at 449-50 (noting that the framers feared “special interests that might capture or corrupt public institutions”); see also Robert F. Utter & Hugh D. Spitzer, The Washington State Constitution: A Reference Guide 51 (G. Alan Tarr ed., 2002).
¶30 This preference for simple majority rule is evident from the very language of the constitution, which required only a simple majority vote for ordinary legislation and reserved a supermajority vote for special circumstances. The seven supermajority requirements in the original constitution were all relegated to special circumstances, not the passage of ordinary legislation.7 These circumstances included expelling a member of the legislature or overriding *824a veto. Wash. Const, art. II, § 9, art. Ill, § 12. Thus, the framers were aware of the significance that a supermajority vote requirement entailed and consciously limited it to special circumstances; the passage of ordinary legislation is not one of those.
¶31 When debating article II, section 22, the framers specifically included the majority vote requirement. The Journal of the Washington State Constitutional Convention 1889: with Analytical Index 535-36 (Beverly Paulik Rosenow ed., 1999). More to the point, the framers rejected a move to exclude the words “majority vote.” Id. at 536. They also rejected a motion to allow a majority of those present to pass a bill. Id. There was no discussion of whether the legislature should be allowed to alter this requirement. Had the framers wished to give the legislature the ability to alter the majority vote requirement of article II, section 22, they could easily have included the proviso “and under such rules as the legislature shall prescribe,” as the framers did in article II, section 32. The existence of the proviso in article II, section 32 — also framed in the negative — illustrates that the framers intended the provisions in article II to be exhaustive unless otherwise provided. Any other reading would render the proviso in section 32 superfluous, contrary to our canons of constitutional interpretation. Wash. Econ. Dev. Fin. Auth. v. Grimm, 119 Wn.2d 738, 746, 837 P.2d 606 (1992) (“constitutional provisions should be construed so that no clause . . . shall be superfluous”).
¶32 Moreover, as mentioned above, allowing a super-majority requirement for ordinary legislation alters our system of government. The framers of the United States Constitution expressed as much in the Federalist papers: *825The Federalist No. 22, at 141 (Alexander Hamilton) (Jacob E. Cooke ed., 1961); accord The Federalist No. 58 (James Madison). In the same way, a supermajority requirement for ordinary legislation would allow special interests to control resulting legislation. While the current Super-majority Requirement applies only to tax increases, if carried to its logical conclusion, the State’s argument could allow all legislation to be conditioned on a supermajority vote. In other words, under the State’s reasoning, a simple majority of the people or the legislature could require particular bills to receive 90 percent approval rather than just a two-thirds approval, thus essentially ensuring that those types of bills would never pass. Such a result is antithetical to the notion of a functioning government and should be rejected as such. Cf. ATU, 142 Wn.2d at 242 (rejecting an argument because “[s]uch a result would be inconsistent with the representative form of government in this state”).
*824If a pertinacious minority can controul the opinion of a majority respecting the best mode of conducting it; the majority in order that something may be done, must conform to the views of the minority; and thus the sense of the smaller number will over-rule that of the greater.
*825¶33 Finally, analogous authority from other states supports reading article II, section 22 as establishing both a minimum and a maximum vote requirement. Although the State argues the court should not consider authority from other states, we follow the precedent of both Gerberding and Robb, where the court looked to such authority before reaching its conclusion. Gerberding, 134 Wn.2d at 206-08; Robb, 175 Wash, at 588-92.
¶34 The most analogous case, Alaskans for Efficient Government, Inc. v. State, held that a negatively phrased constitutional provision prohibited the legislature from requiring more than a simple majority vote for bills. 153 P.3d 296, 299, 302 (Alaska 2007). The court noted that the negative phrasing of a constitutional provision does not automatically warrant distinguishing it from positively phrased provisions. Id. at 300-01 (citing Powell v. McCormack, 395 U.S. 486, 538-39, 89 S. Ct. 1944, 23 L. Ed. 2d 491 (1969); Gerberding, 134 Wn.2d at 201-03; Cathcart v. Meyer, 2004 WY 49, 88 P.3d 1050, 1070-71). The court also noted that every other state, *826except for Washington, that has passed a supermajority vote requirement has done so through constitutional amendment, thus indicating it is a subject properly addressed by constitutional amendment, not legislation. Id. at 299-300 & n.12 (listing 13 states that have adopted supermajority requirements through constitutional amendment).
¶35 Additional support is found in a California Court of Appeal case. The court held that a negatively phrased constitutional provision prevented local governments from requiring a two-thirds majority vote for local tax legislation. Howard Jarvis Taxpayers Ass’n v. City of San Diego, 120 Cal. App. 4th 374, 392, 15 Cal. Rptr. 3d 457 (2004). Although the case involved local government authority, the court still addressed whether a negatively phrased constitutional provision could prohibit requiring more than simple majority vote for the passage of certain legislation. The court concluded that the “constitutional language clearly and unambiguously . . . requires only a majority vote, and a two-thirds vote cannot be required.” Id.
¶36 Ultimately, article II, section 22 requires that bills receive a majority vote before they can become a law. Article II, section 22 is exhaustive under an ordinary reading of the provision. The Supermajority Requirement unconstitutionally amends the constitution by imposing a two-thirds vote requirement for tax legislation. More importantly, the Supermajority Requirement substantially alters our system of government, thus enabling a tyranny of the minority. The framers were aware of the extraordinary nature of a supermajority requirement as evidenced by their decision to use it only under special circumstances. The passage of ordinary legislation is not one of those circumstances. If the people and the legislature wish to adopt such a requirement, they must do so through constitutional amendment. We also note that our holding is supported by other jurisdictions that have addressed this issue. Accordingly, we affirm the trial court’s decision.
*827III. Severability
 ¶37 Next, we must determine whether the unconstitutional Supermajority Requirement is severable from the remaining provisions of former RCW 43.135.034. Whether provisions should be severed depends on
“whether the constitutional and unconstitutional provisions are so connected . . . that it could not be believed that the legislature would have passed one without the other; or where the part eliminated is so intimately connected with the balance of the act as to make it useless to accomplish the purposes of the legislature.”
State v. Abrams, 163 Wn.2d 277, 285-86, 178 P.3d 1021 (2008) (alteration in original) (internal quotation marks omitted) (quoting Hall v. Niemer, 97 Wn.2d 574, 582, 649 P.2d 98 (1982)). Because former RCW 43.135.034 was passed by initiative, we must determine if the voters, not the legislature, intended severability. See McGowan v. State, 148 Wn.2d 278, 296, 60 P.3d 67 (2002).
¶38 Here, the complete text of 1-1053 contained a severability clause stating, “If any provision of this act or its application to any person or circumstance is held invalid, the remainder of the act or the application of the provision to other persons or circumstances is not affected.” Laws of 2011, ch. 1, § 7. Where the initiative passed by the people contains a severability clause, the court may view this as “ ‘conclusive as to the circumstances asserted’ unless it can be said that the declaration is obviously false on its face.” McGowan, 148 Wn.2d at 296 (quoting State v. Anderson, 81 Wn.2d 234, 239, 501 P.2d 184 (1972)). LEV claims it is obviously false because the intent of the initiative was to impose both the Supermajority Requirement and the Referendum Requirement.
 ¶39 However, the fact that voters intended to impose both requirements is inconsequential. Anytime a bill or initiative contains multiple provisions, it can be *828argued that the legislators or voters intended to pass multiple provisions. Whether those provisions were intended to be severable is a different inquiry. More importantly, the voters intended the initiative to make passing tax increases more difficult. Laws of 2011, ch. 1, § 1 (“These important policies ensure that taking more of the people’s money will always be an absolute last resort.”). The Referendum Requirement hinders the legislature’s ability to pass tax increases in a different way from the Super-majority Requirement. Thus, the Referendum Requirement serves the voters’ intent even absent the Supermajority Requirement. There is no reason to believe the voters passed the Referendum Requirement only because it was accompanied by the Supermajority Requirement. Consequently, the unconstitutionál Supermajority Requirement is severable from the remainder of the statute and the Referendum Requirement stands.
CONCLUSION
¶40 As Justice Robert F. Utter affirmed, “Both history and uncontradicted authority make clear that ‘ “ [i] t is emphatically the province and duty of the judicial department to say what the law is.” ’ ” In re Salary of Juvenile Dir., 87 Wn.2d 232, 241, 552 P.2d 163 (1976) (alteration in original) (quoting United States v. Nixon, 418 U.S. 683, 703, 94 S. Ct. 3090, 41 L. Ed. 2d 1039 (1974) (quoting Marbury, 5 U.S. (1 Cranch) at 177)). Today we hold that article II, section 22 prohibits either the people or the legislature from passing legislation requiring more than a simple majority for the passage of tax legislation — or any other ordinary legislation. Such a result is supported by article II, section 22’s plain language and the language from surrounding provisions, section 22’s history, and current case law. Accordingly, we affirm the trial court’s decision with respect to the Supermajority Requirement. But we reverse the trial court’s decision as it relates to the Referendum Requirement because we hold the dispute is not justiciable. We *829therefore do not reach the merits of the Referendum Requirement’s constitutionality.
¶41 Our holding today is not a judgment on the wisdom of requiring a supermajority for the passage of tax legislation. Such judgment is left to the legislative branch of our government. Should the people and the legislature still wish to require a supermajority vote for tax legislation, they must do so through constitutional amendment, not through legislation.
Madsen, C.J.; Fairhurst, Wiggins, and González, JJ.; and Chambers, J. Pro Tem., concur.

 The legislature is ordinarily required to wait at least two years before amending any initiative unless two-thirds of the legislature approves amending the initiative sooner. Wash. Const, art. II, § 41.


 As with any discussion of justiciability, some of the concepts discussed are similar in nature to a discussion of standing. See Amalgamated Transit Union Local 587 v. State, 142 Wn.2d 183, 203, 11 P.3d 762, 27 P.3d 608 (2000).


 As the legislator respondents may properly bring this dispute, we need not consider whether the other respondents may as well. See Bowsher v. Synar, 478 U.S. 714, 721, 106 S. Ct. 3181, 92 L. Ed. 2d 583 (1986) (reasoning that the presence of one party with standing satisfies the jurisdictional requirement).


 Because SHB 2078 and ESB 6635 are substantially different bills, the factual basis for Justice C. Johnson’s analysis of Raines is inapposite.


 Having concluded that the dispute is justiciable, we decline to address whether the dispute constitutes a matter of great public importance warranting review.


 The provisions stated,“IVo person shall be eligible to the legislature who shall not be a citizen of the United States and a qualified voter in the district for which he is chosen” and “No person, except a citizen of the United States . . . shall be eligible to hold any state office.” Wash. Const, art. II, § 7 (emphasis added), art. III, § 25 (emphasis added).


 Wash. Const, art. II, §§ 9, 36, art. III, § 12, art. IV, § 9, art. V, § 1, art. XXIII, §§ 1, 2.